*196The opinion of the court was delivered by
Dixon, J.
On March 22d, 1899, the Delaware, Lackawanna and Western Railroad Company presented to the state board of taxation a petition for a reduction of the tax assessed against the company by the assessor of the township of Oxford. After due notice to the township, the matter came on for hearing before the board on May 10th, 1899, only two members of the board, Messrs. West and Lentz,, being present. Testimony was then given orally by several witnesses, whereupon, the record states, “ the board adjourned to continue the hearing on the following day.” On May 11th Messrs. West, Lentz and Black were present, and several other witnesses orally testified, after which the board announced that a decision would be rendered on May 16th. On May 16th all the members were present, and a decision' reducing the tax was rendered, Messrs. West, Thompson and Black voting in favor of the reduction, and Mr. Lentz voting against it. The township of Oxford has brought this decision here, by certiorari, for review.
We think it is clearly illegal, because it was rendered by members of the board who had not heard the evidence on which the decision must lawfully rest. Mr. Thompson had been absent from both meetings, and Mr. Black had been-absent from one meeting, when that evidence was given. Messrs. West and Lentz only had heard all the evidence, and therefore they alone were legally competent to decide the controversy. One of these two members favored, the other opposed, the reduction, and consequently the reduction was-not lawfully ordered.
It is urged in support of the decision that, as by the act creating the board {Gen. Stat.,p. 3344), the board has power to compel the attendance of witnesses and the production of books and papers, and “may delegate such power to any member of the board authorized by them to investigate and report,” and, as by the record of the board, it is stated that the decision of May 16th was made “after a review of the-evidence and careful consideration of the case,” all the mem*197bers being present, therefore, we must infer that Messrs. West and Lentz had been authorized by the board to investigate the matter and report to all the members the evidence brought •out by the investigation, and had done so.
But since the statute directs the board to keep a full record of its proceedings, we think such an inference is negatived by the absence from the record of any sign of such authorization, as well as by the indication upon the record that the testimony of the witnesses was not reduced to writing, and Renee could not be fully reported to those who had not heard it.
Our conclusion is that the order or decision reducing the ■tax should be set aside, with costs.